Affirmed by published opinion. Senior Judge CYNTHIA HOLCOMB HALL wrote the opinion. Judge KING wrote an opinion concurring in part and dissenting in part. Judge WILLIAMS wrote an opinion dissenting in part and concurring in part in the judgment.
OPINION
CYNTHIA HOLCOMB HALL, Senior Circuit Judge.
Appellant/Cross-Appellee Columbia Colleton Medical Center (“Colleton”) em*643ployed Appellee/Cross-Appellant Joyce Dennis as an emergency room registration clerk. In June 1997, Dennis was passed over for promotion to the position of registration supervisor in favor of an outside candidate, Johnny Bridge. Dennis brought suit pursuant to Title VII, 42 U.S.C. § 2000e, alleging discrimination based on gender. After a trial in which the jury found in favor of Dennis, Colleton filed motions for judgment as a matter of law and a new trial, which were denied. Colleton appeals the denial of its post-trial motions, as well as the district court’s award of back pay and assessment of attorney’s fees. Dennis cross-appeals the district court’s post-trial reduction of a $25,000 jury award for emotional distress. We affirm.
I.
In May 1996, Dennis was employed by Colleton as a part-time emergency room registration clerk. At the time she was hired, Dennis was a 19-year-old high school graduate who had worked a number of service jobs and was enrolled in an Emergency Medical Services (“EMS”) training course. On January 20, 1997, Dennis transferred to a full-time position as a technician in the Labor and Delivery Department. On March 30, 1997, Dennis returned to the emergency room as a full-time registration clerk. For the roughly 15 months that she worked at the hospital, Dennis was a diligent and hardworking employee who generally earned positive assessments for her work.
At the time of Dennis’ transfer back to the emergency room, management of the Registration Department was in a state of some disarray. Either during or soon after her return, a new registration supervisor was hired. The supervisor had difficulty coping with the position and abruptly resigned on June 15, 1997, leaving the department without a supervisor. During an approximately eight week period when the department was without a formal supervisor, Dennis would periodically carry out some supervisory duties, including training new employees and fielding operational questions.
Dennis applied for the position of registration supervisor once it was formally opened. On June 20, 1997 she interviewed with Jennifer Wray, the decision-maker normally responsible for filling this position. During the interview, Wray made an inappropriate comment suggesting that although she would personally like to promote her, Dennis would not get the promotion due to an affair she was rumored to be having with a doctor. Dennis denied the affair and complained to Jimmy Hiott, Colleton’s chief financial officer and Wray’s direct superior. After consulting with colleagues in senior management, Hiott chose to reprimand Wray and take over the selection process himself.
The process that Hiott applied was peculiarly informal. Hiott reviewed Dennis’ initial application to the hospital, but did not personally interview her. Nor did he inquire into her experience since joining the hospital or check her references or evaluations. Hiott did however interview Bridge, a 32-year-old who was at that time working full-time as a transportation and computer manager at Clean Management-Environmental Group. Bridge’s wife had worked at Colleton in data processing and was acquainted with Hiott. Bridge himself also had some extremely limited experience at Colleton working as a part-time “PRN PBX operator,” which entailed operating the PBX switch-board system nights and weekends on an “as needed” basis. Because the PBX was physically near Registration, he also received some registration training and worked a few shifts in Registration on an informal basis. *644The record is unclear as to whether Bridge formally applied for the supervisor’s position and as to how Hiott became aware that he would be interested in it.
In addition to Dennis and Bridge, the record also offers disputed evidence of a third candidate, Tonya Williams, who was then working at Colleton’s business office. Williams, an African-American woman, had roughly seven years experience working in Registration, a degree in computer technology and, unlike either Dennis or Bridge, met the formal requirements for the supervisory position. Hiott claimed that he was never made aware of Williams’ application, and Colleton offered supporting evidence that it may have been submitted or at least discovered by the head of human resources after the position was already filled. However, the date on William’s transfer request form was timely, and the director of human resources testified at deposition that she had forwarded the application to Wray. Although she later claimed that this was after the position was already filled, Wray did know about Williams’ interest in the position before Hiott took over the hiring process because she conducted an interview with her on the same day that she interviewed Dennis.
In any event, Hiott awarded the position to Bridge. His proffered explanation was that he selected Bridge for his management and computer skills. Hiott claimed at trial that at the time of the decision he was aware that Registration needed someone with such skills in order to reform a badly disorganized department and oversee a planned change in computer systems. He asserted that he had posed various hypothetical problems to Bridge during his interview and had been highly impressed by his answers. Based on this favorable impression and his prior knowledge of Bridge’s affinity for computers, he offered him the job.
Dennis was not as impressed. After learning of the promotion decision, she quit her position at Colleton and filed an EEOC charge and subsequent suit alleging discriminatory failure to promote as well as defamation. Colleton moved for summary judgment on all causes of action, and the motion was granted on April 6, 2000. However, Dennis filed a motion for reconsideration on June 23, 2000, based on the Supreme Court holding in Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000). On August 14, 2000, the district court reversed its previous order except as to the defamation charge.
The case was then tried to a jury except the issues of compensatory front pay and back pay, which the parties agreed to have tried separately before the district court judge. After Colleton’s motion for judgment as a matter of law was denied, the jury found in favor of Dennis on the discrimination claim and awarded $25,000 in compensatory damages for emotional distress. After a separate hearing, the district court awarded $31,302 in back pay. It also granted $104,765.80 in attorney’s fees and costs.
Following the trial, Colleton filed a renewed motion for judgment as a matter of law and a motion for a new trial. The district court denied both motions, but granted a request to nullify the jury’s $25,000 award for emotional distress.
II.
A. MOTION FOR JUDGMENT AS A MATTER OF LAW
Colleton appeals the district court’s denial of its motion for judgment as a matter of law. A Rule 50(b) motion for judgment as a matter of law follows the same standard as a Rule 56 motion for summary judgment. When reviewing a district *645court’s ruling, we apply the same standards de novo. Brown v. CSX Transportation, Inc., 18 F.3d 245, 248 (4th Cir.1994); Taylor v. Virginia Union University, 193 F.3d 219, 230 (4th Cir.1999). In doing so, we must view the evidence in the light most favorable to Dennis, the non-movant, and draw all reasonable inferences in her favor without weighing the evidence or assessing the witnesses’ credibility. See Baynard v. Malone, 268 F.3d 228, 234 (4th Cir.2001). “The question is whether a jury, viewing the evidence in the light most favorable to [Dennis], could have properly reached the conclusion reached by this jury.” Benesh v. Amphenol Corp. (In re Wildewood Litigation), 52 F.3d 499, 502 (4th Cir.1995). We must reverse if a reasonable jury could only rule in favor of Colleton; if reasonable minds could differ, we must affirm. Sales v. Grant, 158 F.3d 768, 775 (4th Cir.1998); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986) (explaining that judgment as a matter of law is proper if “there can be but one reasonable conclusion as to the verdict.”).
1. Qualifications
Colleton first argues that Dennis failed to offer sufficient evidence to make out a prima facie case of gender discrimination. We begin by noting that while this argument is couched in terms of the burden shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), that approach is inapposite when a trial has proceeded to completion. Gibson v. Old Town Trolley Tours of Washington D.C., 160 F.3d 177, 180 (4th Cir.1998). At trial, Dennis shed the intermediate burdens of McDonnell Douglas, and faced the ultimate burden of proving her case. Thus, we treat Colle-ton’s claim on appeal as alleging that no reasonable jury could have found discrimination in failing to promote Dennis for the reason that she was plainly unqualified for the job.
We disagree. It is true that Dennis did not satisfy all of the criteria in the written job description for the registration supervisor’s position. But, like Dennis, Bridge also lacked certain formal qualifications. Colleton listed the education and experience requirements for the position as follows:
A. Education
1. High School graduate.
2. Preferably courses in medical terminology management, or comparable experience.
3. College business courses and/or courses in a medically related field preferred.
Experience PQ
Minimum three years experience in a hospital business office setting.
Management experience preferred.
Minimum three years experience in third party reimbursement requirements (i.e., Medicare, Medicaid, Champús, HMO’s, PPO’s, and Commercial).
Excellent communication skills.
Basic knowledge of computers re-
Prefer ICD-9 coding knowledge. CS
H-BOSS experience highly desirable. -q
It is undisputed that neither candidate satisfied all of these requirements. Neither had three years experience in a hospital business office or in third party reimbursement requirements. Neither had college business courses or courses in medical terminology management, although Dennis did have EMS training.
*646At the same time, Dennis arguably satisfied the written requirements as a whole better than Bridge, who had some limited management experience elsewhere, but who had less hospital experience and lacked familiarity with ICD-9 coding (a system for coding diagnoses for insurance purposes) and H-BOSS (Registration’s computer data base). Except for three years’ job experience, Dennis also met all of the criteria listed as mandatory.
The fact that Bridge was hired despite himself lacking several formal qualifications listed as required demonstrates that they were not mandatory in the actual case. Rather, the job description was at most treated as a list of desirable qualifications. Because Dennis demonstrated that she satisfied this aspirational list at least as well as Bridge, she produced sufficient evidence for a reasonable jury to conclude that she was qualified for the job.

2. Pretext

Colleton’s primary argument is that the case presented by Dennis was based solely on prima facie evidence of the candidates’ qualifications and evidence tending to disprove Hiott’s claimed reasons for hiring Bridge. Colleton claims that this was insufficient evidence for a reasonable jury to find discrimination. Again, we disagree.
Under the McDonnell Douglas framework, once an employer has met its burden of producing a legitimate nondiscriminatory explanation for its decision, the plaintiff is afforded the “opportunity to prove by a preponderance of the evidence that the legitimate reasons offered by the defendant were not its true reasons, but were pretext for discrimination.” Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 253, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981). That is, Dennis could attempt to establish that she was the victim of intentional discrimination by “showing that the employer’s proffered explanation is unworthy of credence.” Id. at 256, 101 S.Ct. 1089. The first thrust of Colle-ton’s argument is that Dennis failed to make a sufficient showing that Colleton’s proffered reason for hiring Bridge was false.
Dennis did provide sufficient evidence of falsity. First, she provided evidence that Hiott offered inconsistent justifications for his promotion of Bridge. At deposition, Hiott claimed that it was only Bridge’s managerial experience that made him a superior candidate.1 At that time, he was unable to recall many details about the hiring process. However, when testifying at trial over a year and a half later (and after Bridge had moved to a position in information technologies within the hospital), Hiott’s memory of the details of the hiring process seemed to dramatically improve, and he asserted that it was both managerial experience and computer knowledge that set Bridge apart. Both of these explanations, of course, differed from the written job qualifications, 'giving them the flavor of post-hoc rationalizations.2 *647The fact that an employer has offered inconsistent post-hoc explanations for its employment decisions, is probative of pretext, EEOC v. Sears Roebuck, 243 F.3d 846, 852-53 (4th Cir.2001), and indeed the district court reports that the. jury did appear to take note of these inconsistencies, asking to rehear relevant portions of Hiott’s trial testimony and deposition.
Equally importantly, Dennis’ evidence of the unequal way in which Hiott conducted the promotion process could have persuaded the jury that Bridge did not give Dennis fair consideration but ráther discriminated against her. While Hiott appeared to take the initiative with Bridge, seeking out his candidacy and intensively interviewing him, he did not even look into Dennis’ in-house work experience, training or evaluations. Hiott claimed to dismiss Dennis’ application for lack of management experience without knowing the full extent of that experience. Dennis also presented evidence tending to suggest that the other female applicant, Williams, may have been denied fair consideration despite the fact that she was the only candidate possessing all of the written job qualifications. In light of this evidence, the jury could reasonably have concluded that Hiott never gave Dennis fair consideration because he had. already decided for other reasons not to promote her, and ■ that his proffered explanations for his choices were merely post-hoc pretexts covering a predisposition favoring Bridge as a male.
Finally, Dennis also presented sufficient evidence for the jury to have concluded that Bridge’s management and computer skills were overplayed by Hiott. Bridge’s only verified management experience consisted of managing a small Family Dollar store for eleven months more than four years earlier. He received an “F” in the only computer course he ever took. While it is certainly possible, as Colleton argued, that this grade was not reflective of his computer knowledge at the time he was hired, this was an issue for the trier of fact. On review, we are limited to concluding that the jury could have determined based on the facts at trial that Hiott did not hire Bridge due to his allegedly superi- or skills.3
*648In disputing this conclusion, Colleton would have us apply a test allegedly derived from Deines v. Texas Dept. of Protective Services, 164 F.3d 277, 280-81 (5th Cir.1999), requiring a plaintiff to make an evidentiary showing that the superiority of her qualifications are so substantial as to “jump off the page and slap [you] in the face” before a jury may find pretext. See also Lee v. GTE Florida, Inc., 226 F.3d 1249, 1254 (11 Cir.2000). This argument misapprehends either the holdings of Deines and Lee or Dennis’ evidence of pretext. Deines and Lee require judges and juries in those Circuits to be “slapped in the face” only when' the sole evidence of pretext is the superior qualifications of the plaintiff. While Dennis, like most Title VII plaintiffs, argues that her qualifications were superior or at least equal to those of the person given preference over her, the jury’s finding of pretext does not stand or fall on this claim.
The second thrust of Colleton’s argument is that even if the jury could disbelieve Hiott’s explanations, Dennis’ evidence — limited as it was to her prima facie case and facts tending to discredit those explanations — was still insufficient to support her ultimate burden of demonstrating discrimination.
In analyzing this issue, we are guided by the Supreme Court’s decision in Reeves, which holds that “[i]n appropriate circumstances, the trier of fact can reasonably infer from the falsity of the explanation that the employer is dissembling to cover up a discriminatory purpose.” 530 U.S. at 147, 120 S.Ct. 2097. See also St. Mary’s Honor Center v. Hicks, 509 U.S. 502, 511, 113 S.Ct. 2742, 125 L.Ed.2d 407 (1993). The Reeves court noted that “the fact-finder’s rejection of the employer’s legitimate, nondiscriminatory reason for its action does not compel judgment for the plaintiff.” 530 U.S. at 146, 120 S.Ct. 2097. However, “[t]he factfinder’s disbelief of the reasons put forward by the defendant (particularly if disbelief is accompanied by a suspicion of mendacity) may, together with the elements of the prima facie case, suffice to show intentional discrimination.” Id. at 147, 120 S.Ct. 2097. This follows both from the strength of the prima facie evidence in creating an inference of discrimination, and “the general principle of evidence law that the factfinder is entitled to consider a party’s dishonesty about a material fact as affirmative evidence of guilt.” Id. (internal quotations omitted).4
*649In fleshing out how to apply this rule, Reeves also provides two examples of situations when a plaintiffs showing may not be enough to support a jury verdict in its favor: “[A]n employer would be entitled to a judgment as a matter of law if the record conclusively revealed some other, non-discriminatory reason for the employer’s decision, or if the plaintiff created only a weak issue of fact as to whether the employer’s reason was untrue and there was abundant and uncontroverted independent evidence that no discrimination had occurred.” Id. at 148, 120 S.Ct. 2097 (underlining added). We note that these examples are not meant to be exhaustive. Reeves specifically leaves open the possibility that other circumstances could entitle an employer to judgment as a matter of law. Thus, it instructs more broadly that factors on which the appropriateness of a judgment as a matter of law will depend in any case will include “the strength of the plaintiffs prima facie case, the probative value of the proof that the employer’s explanation is false, and any other evidence that supports the employer’s case and that properly may be considered on a motion for judgment as a matter of law.” Id. at 148-49, 120 S.Ct. 2097.
At the same time, while not exhaustive, the examples provided in Reeves do preclude us from ordering judgment as a matter of law when a defendant has merely made a lesser evidentiary showing of the very same factors they include. That is, such a judgment requires a more conclusive evidentiary showing by Colleton than the mere presentation- of circumstances suggesting possible alternatives to both discrimination and its proffered nondiscriminatory reason for preferring Bridge. They also require more than the mere presentation of less than “abundant” and “uncontroverted” evidence that discrimination did not occur in combination with a weak showing of pretext by Dennis. To grant judgment as a matter of law *650under such circumstances would be to intrude on the jury function by substituting our own judgment for that of the finder of fact.
In light of this guidance, we conclude that Colleton does not satisfy the threshold for judgment as a matter of law. The circumstances of Dennis’ case suggest some possible alternatives to both Hiott’s explanation and gender discrimination; namely that Dennis’ reputed affair actually did block her promotion as Wray warned it would, or that Hiott’s relation to Bridge’s wife played a prominent role in his decision.5 However, the evidence of a possible third explanation was far from “conclusive.” Nor do we find the testimony that a number of senior managers elsewhere at the hospital were women and that Hiott did once hire a woman as registration supervisor so substantial as to constitute “abundant and uncontroverted” evidence that Hiott acted lawfully in this case. Even together, these showings were not sufficient to compel a rational jury weighing the credibility of testamentary evidence to find that there was no discrimination against Dennis. We therefore find no sufficient basis to order judgment as a matter of law.
B. MOTION FOR A NEW TRIAL
Colleton next appeals the district court’s denial of its motion for a new trial. Unlike the procedure under Rule 50(b), on a motion for a new trial under Rule 59(e) a district court is permitted to weigh the evidence. Bristol Steel & Iron Works, Inc. v. Bethlehem Steel Corp., 41 F.3d 182, 186 (4th Cir.1994). The court should grant a new trial only if 1) the verdict is against the clear weight of the evidence, 2) is based on evidence which is false, or 3) will result in a miscarriage of justice, even though there may be substantial evidence which would prevent the direction of a verdict. Knussman v. Maryland, 272 F.3d 625, 639 (4th Cir.2001) (quoting Atlas Food Sys. & Servs., Inc. v. Crane Nat’l Vendors, Inc., 99 F.3d 587, 594 (4th Cir.1996)). We review the district court’s decision not to order a new trial for clear abuse of discretion and will not reverse absent exceptional circumstances. Bristol Steel, 41 F.3d at 186.
Colleton’s argument on appeal for a new trial largely mirrors that of its appeal for a judgment as a matter of law. In addition to repeating its arguments about the insufficiency of the evidence, it also attacks the district court’s instructions to the jury. Specifically, it would have us find the instructions on pretext, which included language taken directly from Reeves, insufficient because they did not include: 1) an instruction that Dennis was required to establish her superiority as a candidate and including the “slap in the face” test, and 2) a “counterbalancing” instruction emphasizing that the jury was not required to conclude Colleton had discriminated when other alternatives to its proffered explanation were available.
The instructions stated:
If you find that the defendant has stated a valid reason, then you must decide in favor of the defendant unless the plaintiff proves by a preponderance of evidence that the stated reason was not the true reason but it is only a pretext or excuse for discriminating against the plaintiff because of her sex.
*651A pretextual reason could be a “sham” reason; a reason that is false or a reason that is true, but not the real reason. While the jury’s rejection of defendant’s legitimate, nondiscriminatory reason for its action does not compel judgment for the plaintiff, in appropriate circumstances, the jury can reasonably infer from the falsity of explanation that the employer is hiding the truth in order to cover up intentional discrimination. The plaintiffs prima facie case combined with sufficient evidence to find that the employer’s asserted justification is false, may permit the jury to conclude that the defendant unlawfully discriminated.
The fact that you might think that the employer misjudged the qualifications of the applicants does not in and of itself expose the defendant to Title VII liability, although this may be probative of whether the employer’s reasons are pretext for discrimination.
As we found no basis in the evidence for ruling that the jury’s findings were unreasonable, we also find that the district court did not abuse its discretion in preserving that ruling and denying Colleton’s motion for a new trial. The jury instructions were not improper because they clearly and correctly stated the law and made clear that the jury could, but did not have to, infer discrimination if it disbelieved Colleton’s explanation for Hiott’s decision.
C. BACKPAY
Colleton also claims that the district court’s award of back pay should be reversed ■ because Dennis voluntarily quit her job immediately after being denied promotion. In the alternative, Colle-ton argues that the amount of back pay awarded should have been calculated from the day Dennis left Colleton to January 1, 1998, when Bridge was transferred and the supervisor position again became open. The award granted by the district court calculated back pay from the day Dennis was denied promotion to roughly the date of the final judgment. We review the decision to award back pay for abuse of discretion. Maksymchuk v. Frank, 987 F.2d 1072, 1077 (4th Cir.1993); see also Albemarle Paper Co. v. Moody, 422 U.S. 405, 414-19, 424, 95 S.Ct. 2362, 45 L.Ed.2d 280 (1975).
As a general rule, back pay is to be awarded to successful Title VII plaintiffs. See Albemarle, 422 U.S. at 421-22, 95 S.Ct. 2362. Back pay is awarded in furtherance of the objectives of Congress in enacting Title VII to create employer incentives to ensure equality of employment opportunities and to make persons whole for injuries suffered on account of unlawful discrimination. Id. at 418-19, 95 S.Ct. 2362. Back pay “should be denied only for reasons which, ,if applied generally, would not frustrate the central statutory purposes of eradicating discrimination throughout the economy and making persons whole for injuries suffered through past discrimination.” Id. at 421, 95 S.Ct. 2362.
In reviewing awards of back pay, the Fourth Circuit does not apply the “constructive discharge rule” denying such pay to persons who leave an employer who has committed intentional discrimination unless it is under conditions of a constructive discharge. See Spagnuolo v. Whirlpool Corporation 641 F.2d 1109, 1114 (4th Cir.1981). Instead, we simply apply the general statutory duty located at 42 U.S.C. § 2000e-5(g) to mitigate employer damages. Id.
In this ease, Dennis reasonably mitigated Colleton’s damages even though she left its employ. Because she was at a low paying job, she could be reasonably certain of finding equivalent pay elsewhere. After *652leaving Colleton, Dennis actively applied for other work and quickly did find comparable alternative employment in a doctor’s office, and later as an emergency medical technician. Dennis’ expert testified that she made substantially more money over the three year period between leaving Colleton and trial than she would have made had she stayed at the hospital after being denied promotion. Dennis’ case is thus parallel to the facts in Spagnuolo, where the court refused to overturn an award of back pay to an employee who voluntarily left his employer to work for a higher paying competitor. Id. The district court did not abuse its discretion.
As to Colleton’s claim that the back pay period should have been tolled when the supervisor’s position once again became open, there is no compelling reason to assume that Dennis would have received the job. There is no precedent suggesting that the reopening of a position that was the subject of a discrimination case would toll a back pay period, and we decline to establish such a rule here.
D. ATTORNEY’S FEES
42 U.S.C. § 2000e-5(k) permits a court to award attorney’s fees to the prevailing party in a Title VII suit. The purpose of awarding fees is to encourage attorneys to prosecute cases that vindicate the objectives of Title VII though they might be economically unattractive under a contingency fee arrangement. See Daly v. Hill, 790 F.2d 1071, 1076-77 (4th Cir.1986) (analyzing 42 U.S.C. § 1988); Hensley v. Eckerhart, 461 U.S. 424, 433 n. 7, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983) (stating that the standard under 42 U.S.C. § 1988 is identical to that of 42 U.S.C. § 2000e-5(k)). Fees should be high enough to encourage attorneys to take cases without awarding windfalls. Martin v. Cavalier Hotel Corp. 48 F.3d 1343, 1359 (4th Cir.1995).
In calculating attorney’s fees, the Fourth Circuit employs the “lodestar” formula, multiplying the number of hours reasonably expended by counsel by a reasonable hourly rate. In making the reasonableness determinations, a court is to use the twelve factor test articulated in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir.1974); Daly, 790 F.2d at 1077-1078. We review the district court’s award for abuse of discretion. Brodziak v. Runyon, 145 F.3d 194, 196 (4th Cir.1998).
In its order, the district court correctly applied the lodestar methodology and explicitly documented its consideration of each of the Johnson factors in determining reasonable hours and fees. While Colleton disputes the district court’s judgment in applying several of the Johnson factors, none of the court’s assessments were outrageous or provide a basis for a finding of abuse of discretion.
Colleton also appears to dispute the finding that Dennis satisfied the requirement that she be a “prevailing party,” arguing “Dennis” extremely limited success on her Title VII claim should be tempered by her lack of success on her defamation and constructive discharge claims as well as her lack of success against named defendants other that Colleton.” However, Dennis was clearly a “prevailing party” under controlling Court precedent. See Farrar v. Hobby, 506 U.S. 103, 109, 113 S.Ct. 566, 121 L.Ed.2d 494 (1992) (“plaintiffs may be considered ‘prevailing parties’ for attorney’s fees purposes if they succeed on any significant- issue in litigation which achieves some of the benefit the parties sought in bringing suit”); Buckhannon Board and Care Home, Inc. v. West Virginia Dept. of Health and Human Resources, 532 U.S. 598, 603, 121 *653S.Ct. 1835, 149 L.Ed.2d 855 (2001) (adopting the Black’s Law Dictionary definition of “prevailing party’ as “[a] party in whose favor a judgment is rendered, regardless of the amount of damages awarded.”).
Colleton’s appeal may alternatively be read to imply that the district court’s calculation of what constituted reasonable hours should have been reduced in recognition that Dennis did not win on all her claims. It is true that “when successful claims are unrelated to unsuccessful claims, it is not appropriate to award fees for the latter.” Brodziak, 145 F.3d at 197. However, this rule is of no use to Colleton because the district court did explicitly exclude hours worked on Dennis’ losing claims from its lodestar calculation.
E. EMOTIONAL DISTRESS
Lastly, we address Dennis’ cross-appeal contesting the district court’s grant of Colleton’s Rule 59(e) motion to alter the judgment by nullifying the jury award for emotional distress. The court nullified the damage award on the basis that Dennis had provided no evidence of emotional distress other than conclusory statements that she was “devastated” and “humiliated” by the events that transpired against her. Dennis claims that she produced adequate evidence with testimony describing the circumstances at Colleton that she found to be distressful and humiliating, the degree of her anticipatory reliance on getting the pay raise associated with the promotion, the added strain felt by her and her family after she left Colleton, and the fact that she was less able to spend time with her child after leaving Colleton due to the fact that she had to take multiple jobs. We review the district court’s ruling granting Colleton’s Rule 59 motion for abuse of discretion. EEOC v. Lockheed Martin Corp., Aero & Naval Sys., 116 F.3d 110, 112 (4th Cir.1997); Collison v. Int’l Chem. Workers Union, 34 F.3d 233, 236 (4th Cir.1994).
We find that the district court has not abused its discretion. In Price v. City of Charlotte, 93 F.3d 1241 (4th Cir.1996), this court established on the basis of federal importation of tort principles into civil rights claims that “a plaintiffs testimony, standing alone, may support a claim of emotional distress....” 93 F.3d at 1251. However, in such a case, “courts scrupulously analyze an award of compensatory damages.” Id. The injured party must “reasonably and sufficiently explain the circumstances of [her] injury and not resort to mere conclusory statements.” Id. (internal quotations omitted). The court further .explained that these principles established that the injury must be “demonstrable” and that the plaintiff must show a causal connection between the violation and her emotional distress. Id. Moreover, the connection must b.e between the distress and the violation itself, not the benefit denied. Id.
Though Dennis explained the circumstances of her injury in the sense that she described the reasons she felt upset and humiliated, she provided no demonstrable evidence of distress such as testimony of a physical symptom or a doctor’s diagnosis. Moreover, most of the distress to which she testified related to the consequences of her decision to leave Colleton and her probably exaggerated expectation of receiving promotion rather than discrimination itself. The district court was thus correct in finding that Dennis did not meet the legally necessary requirements set out in Price.
III.
For the foregoing reasons, the district court’s denial of Colleton’s renewed motion for judgment as a matter of law and mo*654tion for a new trial, as well as its grant of Colleton’s motion to amend or alter the Judgment as to compensatory damages for emotional distress are affirmed. The district court’s grant of Dennis’ motion for back pay and her counsel’s motion for attorney’s fees are also affirmed.

AFFIRMED.


. When asked if there were “any other qualities that you thought that he had that were superior to Ms. Dennis?” Hiott answered “no.” (Tr. of Trial Vol. I. at 253).


. Contra the dissent, we do not say that Hiott’s emphasis on management experience to the exclusion of other job criteria listed in the posted job description was alone probative of pretext. It is the fact that Colleton’s proferred explanation for promoting Bridge over Dennis exhibited inconsistencies is probative. We agree that the business world is a “dynamic” one in which the relative importance of various job qualifications may change over time. However, we also recognize the reality that an employer asked to justify its actions after the fact has an incentive to claim that the “real” criteria were those on which the chosen employee happens to perform best relative to the plaintiff. *647When an employer picks one of a list of posted job qualifications and claims that it was actually decisive without regard to the others, the jury is certainly permitted to conclude, in light of the totality of the evidence, that this may have been done as a post hoc justification of a decision made on other grounds.
In this case there was sufficient evidence for the jury to reach this conclusion. In addition to the inconsistent justifications noted above, the jury was entitled to find Hiott’s proffered explanation that he deviated from the formal job requirements due to a special concern for the need for a strong manager inconsistent with evidence produced by Dennis that Hiott exhibited little concern for or knowledge of how the department was being managed either before or after the hiring decision. (Tr. of Trial Vol. II 477-478, 485-488).


. The dissent asserts that Hiott’s determination that Bridge possessed superior management experience as compared to Dennis is unassailable. Not so. At a minimum, the jury could reasonably have concluded that any superiority was marginal and viewed this ■ fact as probative of the veracity of Hiott’s claim that he was looking for a strong manager to stem a state of chaos in the registration department or of his explanation for his decision to interview Bridge but not Dennis.
Viewing the evidence in the light most favorable to Dennis, Hiott knew only that Bridge had managed a small Family Dollar store in Hampton, 'South Carolina for less than a year. This was the only management experience that Hiott recalled hi his deposition or at trial. The dissent would make much of the fact that Bridge listed "transportation manager" and "marketing coordinator" in the employment section of his application to work as a PBX operator. However, the full record indicates that neither of these were management jobs and there is no indica- ■ tion that Hiott understood them as such. Un*648der the line on which Bridge described his then current position at Clean Management Environment as "transportation manager" he was instructed to describe his principle responsibilities in that position. Bridge listed these as "upkeep of computer systems and truck dispatch.” (J.A. at 364). No managerial duties were listed, and Dennis provided independent testimony from a former coworker at Clean Management that Bridge had no supervisory duties in that position.' Similarly, the responsibilities Bridge listed as a "marketing coordinator" at Coastal Electric Coop were "upkeep of computers and program development,” which do not indicate any management role. (J.A. at 364).
The dissent also cites the testimony of Dr. Ann Jonason, a director at Colleton, as independent evidence of Bridge's superior management skills. Dr. Jonason testified that she interviewed Bridge prior to his promotion. However, Dr. Jonason's testimony about her impression of Bridge is irrelevant because she was not the decision maker. Hiott testified that he did not recall asking Jonason to interview Bridge or consider any input from her in making his decision. (Tr. of Trial Vol. II at 457-459).


. While claiming to adhere to the framework mandated in Reeves, the dissent would require more of plaintiffs by requiring them to meet the test specified in the pre-Reeves case of Evans v. Techs. App. & Serv. Co., 80 F.3d 954, 960 (4th Cir.1996). In Evans, this circuit held that plaintiffs such as Dennis are required to establish that they are better qualified for the position sought than those to whom the position is actually given. Reeves *649plainly instructs us to apply a contrary approach by affirming that it is permissible for the trier of fact to infer the ultimate fact of discrimination from the falsity of the employer's explanation. 530 U.S. at 147, 120 S.Ct. 2097. While the dissent argues that Evans is consistent with Reeves, we frankly do not see how its argument that "the relative qualifications of competing employees are part of the analytical framework relevant to proving pretext” advances its argument. If, by this, the dissent means that an employee is required as a matter of logic to show that she was the superior candidate in order to refute an employer's claim that it hired somebody else for their superior qualifications, we respectfully disagree. One way to prove the plaintiff’s case would certainly be to show that her qualifications were so plainly superior that the employer could not have preferred another candidate. But an equally valid way to prove pretext is to provide evidence that the employer’s proffered reason was not the actual reason relied on, but was rather a false description of its reasoning — albeit one based on a real difference in qualifications — manufactured after the fact.
Indeed, this is often the only way a plaintiff can reasonably be expected to show pretext. Employers are free within certain bounds to choose the criteria by which they may legitimately assess employees. In comparing any two employees, it is often the case that each is superior on at least a few of the possible criteria that could be used in assessing their qualifications. Given these facts, it is not farfetched to suppose that discriminatory employers might be likely to choose to emphasize at trial those characteristics on which their chosen candidates were superior in order to construct pretextual explanations that are as plausible as possible. If plaintiffs were required to show they were superior on the criteria chosen at trial by their employers, rather than being free to show that the criteria were not the ones actually used, the McDonnell Douglas frame-work would become a shield for employers rather than a tool to frame the factual issue with sufficient clarity so that the plaintiff will have a full and fair opportunity to demonstrate pretext. See Burdine, 450 U.S. at 255, 101 S.Ct. 1089.


. We note that a decision not to promote Dennis because of an allegation that she was involved in an extramarital affair might, but need not, itself reflect gender bias depending on how a man would be treated in the same circumstances. However, this was not an issue developed in the record and we do not consider it here.